IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0620
                                 Filed August 5, 2020


IN THE INTEREST OF K.S.,
Minor Child,

A.S., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.




          A father appeals the termination of his parental rights to his now teenaged

son. AFFIRMED.



          Gina E.V. Burress of Carr Law Firm, P.L.C., Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

          Michael Sorci of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



          Considered by Tabor, P.J., and May and Greer, JJ.
                                          2


TABOR, Presiding Judge.

       A father, Antonio, challenges the termination of his parental relationship with

his now thirteen-year-old son, K.S.1 The record shows Antonio has not been a

meaningful presence in his son’s life so far. And that situation is unlikely to change

in the near term because Antonio is serving a prison sentence. K.S. has been safe

and healthy in a placement with his maternal –aunt, Michelle, since April 2018.

Given these facts, and to ensure K.S. soon has permanency, we reject Antonio’s

challenge and affirm the termination order.2

    I. Facts and Prior Proceedings

       K.S. was born in 2007 to Amanda and Antonio.             The juvenile court’s

termination order focuses on the trauma K.S. experienced in Amanda’s care. In

April 2018, the Iowa Department of Human Services (DHS) removed K.S. and his

three younger half-siblings from the mother’s home. Significantly, Antonio was not

part of that home.3 At the termination hearing, Antonio testified that he lived with



1 The mother, Amanda, also tried to appeal, but she failed to submit her petition
on time. Our supreme court dismissed her appeal, so we are ruling only on
Antonio’s challenge.
2 We review termination-of-parental-rights proceedings de novo. In re A.M., 843

N.W.2d 100, 110 (Iowa 2014). The juvenile court’s factual findings are not binding,
but they deserve weighty consideration. See In re M.W., 876 N.W.2d 212, 219
(Iowa 2016). We will uphold termination if clear and convincing evidence supports
at least one statutory ground. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Clear
and convincing “is the highest evidentiary burden in civil cases. It means there
must be no serious or substantial doubt about the correctness of a particular
conclusion drawn from the evidence.” In re M.S., 889 N.W.2d 675, 679 (Iowa Ct.
App. 2016). We impose this significant burden on the petitioning party “to minimize
the risk of an erroneous deprivation of the parent’s fundamental liberty interest” in
raising their child. Id.
3 Antonio has five other children who do not share Amanda as their mother, but

who are also half-siblings to K.S. Antonio’s parental rights to two of those children
were terminated in 2016 and to a third in 2019.
                                          3


K.S. when the child was younger but admitted he has not maintained a relationship

with his son in recent years.

       While Antonio was absent, K.S. suffered in his mother’s care. Beginning in

2013, the DHS learned of child abuse in Amanda’s home. The reports were

voluminous and continued coming in until the children’s removal in 2018. They

included reports of domestic violence between Amanda and her paramour,

Littleton; physical violence against the children; illegal drug use; drug sales; and

threats at gunpoint. K.S. and his siblings did not attend school regularly.

       When K.S. was in school, he received help from Madison Sweet, an

elementary school therapist. In April 2018, Sweet sensed K.S. was in imminent

danger and called the police and the DHS. K.S. told police he did not want to go

home and revealed that each time the DHS visited his home Amanda beat him.

The police took K.S. to a shelter for his safety. K.S. identified “Aunt Shell” as a

safe family member with whom he could stay. Meanwhile, Antonio was in jail.

       Authorities transported Antonio from jail to attend the removal hearing in

May 2018. At the hearing, Antonio said he had not seen K.S. for at least three

years. Antonio was also subject to a five-year no-contact order with Amanda after

he was convicted of harassment. The court approved K.S.’s removal from the

home of Amanda and Littleton. Later that summer, the court confirmed K.S.’s

placement with Amanda’s sister, Michelle. K.S. has continued to live with his aunt

since then.

       After removal, the record revealed the terrible toll his parents’ neglect had

taken on K.S.     In January 2019, psychologist Rachel Pobanz completed an

evaluation for K.S. Dr. Pobanz noted the child’s “significant history of neglect” after
                                         4


“experiencing and witnessing abuse and other trauma.” She noted that he had

trust issues and was unsure about forming bonds with other people. K.S. exhibited

suicidal ideation, desperation, anxiety, and fear. According to his evaluation, K.S.

had “learned to expect that good things do not last and that family support and

peer relationships will often end with disappointment and rejection.” Dr. Pobanz

confirmed K.S. had not seen Antonio in over five years.

       Despite his hardships, Dr. Pobanz found K.S. was a “good kid” who

exhibited compassion and enjoyed playing football. The evaluation also showed

that K.S. was close to his “Aunt Shell,” his siblings, and his cousins. His home with

Michelle was a safe, structured, and supportive environment. Dr. Pobanz stressed

that it was imperative for K.S.’s atmosphere to remain positive.

       The State petitioned to terminate Antonio’s parental relationship with K.S.

in June 2019. The juvenile court combined the permanency and termination

hearings, and it heard evidence on three days across the fall of 2019 and January

2020. On the first day, Antonio testified he did have a relationship his son for a

“very short time” but had not seen K.S. “in quite some time.”4 He explained that

he had not maintained a connection with K.S. “because me and Amanda lost

contact.”

       Relevant to his fitness as a parent, Antonio admitted a history of

methamphetamine use. He also testified he had been diagnosed with bipolar

disorder but was not taking medication for it at the time of the trial. Antonio



4When Antonio testified in September 2019 he was in the Polk County jail awaiting
sentencing on several criminal convictions. By the November 2019 hearing,
Antonio was in prison and participated by telephone.
                                            5


acknowledged he had received a “fair chance” throughout the child-in-need-of-

assistance case and that his own choices had led him to his current criminal

difficulties. As for his son’s future, Antonio did not object to K.S. staying with his

aunt “if he’s happy there.” He told the juvenile court he would “love to be a part of

[his] son’s life” but knew his chances were “very, very slim.”

      II. Legal Analysis

         Termination of parental rights under Iowa Code chapter 232 follows a three-

step analysis. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (citing In re P.L., 778

N.W.2d 33, 39 (Iowa 2010)).

         First, the court must determine if a ground for termination under
         section 232.116(1) has been established. If a ground for termination
         is established, the court must, secondly, apply the best-interest
         framework set out in section 232.116(2) to decide if the grounds for
         termination should result in a termination of parental rights. Third, if
         the statutory best-interest framework supports termination of
         parental rights, the court must consider if any statutory exceptions
         set out in section 232.116(3) should serve to preclude termination of
         parental rights.

Id.

         A.     Statutory Grounds

         In his petition on appeal, Antonio contends the State failed to offer clear and

convincing evidence on the three statutory grounds for termination—paragraphs

(e), (f), and (g) of Iowa Code section 232.116(1) (2019). When, as here, the

juvenile court rests its decision on more than one subsection of Iowa Code section

232.116(1), we may affirm on any ground supported by clear and convincing

evidence. Id. We will address paragraph (f).
                                        6


       That provision requires that:

       1. The child is four years of age or older.
       2. The child has been adjudicated a child in need of assistance pursuant to
       section 232.96.
       3. The child has been removed from the physical custody of the child’s
       parent for at least twelve of the last eighteen months . . . .
       4. There is clear and convincing evidence that at the present time the child
       cannot be returned to the custody of the child’s parents as provided in
       section 232.102.

Iowa Code § 232.116(1)(f).

       Antonio contests only the fourth element. He argues that because the

record does not show K.S. opposes being reunited with him upon his release from

prison, his parental rights should be preserved. We are not persuaded by this

position.

       True, our record does not show K.S. expressed opposition to being placed

with Antonio.   But that is likely because K.S. does not have any significant

relationship with his father. Social worker Randalyn Parker testified K.S. does not

talk about Antonio except to say that he is in jail. Antonio acknowledged he had

not maintained a relationship with K.S. Because they are virtually strangers, it

would be unsound to interpret the son’s lack of opposition as an affirmative desire

to wait for his father to be available as a parent. We have no doubt that Antonio’s

prolonged absence from K.S.’s life and his incarceration at the time of the

termination hearing correctly led the juvenile court to conclude K.S. could not be

placed in his father’s custody.5 We affirm under paragraph (f).




5“At the present time,” as used in section 232.116(1)(f) means “at the time of the
hearing.” See A.M., 843 N.W.2d at111.
                                          7


       B.     Statutory Best-Interests Framework

       With statutory grounds for termination established, we turn to a

consideration of the child’s best interests under section 232.116(2).         Antonio

contends that terminating his parental rights is not in K.S.’s best interests because

it would “forever sever” their bond.

       Under section 232.116(2), we “give primary consideration to the child’s

safety, to the best placement for furthering” their “long-term nurturing and growth,

and to” their “physical, mental, and emotional condition and needs.” On top of that,

we consider “whether the child has become integrated into the foster family to the

extent that the child’s familial identity is with the foster family, and whether the

foster family is able and willing to permanently integrate the child into the foster

family.” Id. § 232.116(2)(b).

       Our review of the record shows these factors support the termination of

Antonio’s parental rights. This step will give K.S. the benefit of permanency in his

placement with “Aunt Shell” and her family. K.S.’s comfort level in his current

placement is evident from the testimony of DHS worker Kira Cheville. She recalled

that when she first visited K.S. and his siblings at Michelle’s home,

       all four children were pretty quiet, didn’t have a whole lot to say to
       me. Each month, that progressed a little bit more with how much
       they were willing to talk to me. [K.S.] was a big one. He would just
       give me one-word answers . . . . And [he] is joking, laughing, having
       fun with the family while I’m there now.

       Michelle   ensures    K.S.   has   regular   doctor,   dental,   and   therapy

appointments. K.S. is learning to trust that adults will take care of him, and he

feels safe in Michelle’s home. By contrast, the professionals involved in the case

were unaware of any bond between K.S. and Antonio.             Antonio has no real
                                           8


complaint about K.S. remaining with Michelle if he is happy there. Michelle and

her husband wish to adopt K.S. and his siblings.6 Termination removes a barrier

to K.S.’s adoption. And the professionals all testified that it is imperative for K.S.

to have permanency in a safe and nurturing home to continue his progress toward

mental and emotional health. Thus, we find it in K.S.’s best interest to terminate

Antonio’s parental rights.

         C.     Permissive Factors

         Finally, we consider whether any factor in section 232.116(3) should

preclude termination of parental rights. See In re A.S., 906 N.W.2d 467, 475 (Iowa

2018) (reiterating these factors are permissive, not mandatory).

         Antonio argues that terminating his parental rights is unnecessary because

K.S. is in the care of an aunt. See Iowa Code § 232.116(3)(a) (allowing the court

to forego termination if a “relative has legal custody of the child”). But while “Aunt

Shell” has cared for K.S. throughout the CINA proceedings, his “legal custody” has

remained with the DHS. So this factor does not apply. See A.M., 843 N.W.2d at

113. Even if Michelle did have legal custody, her willingness to fold K.S. into her

family does not satisfy Antonio’s burden to prove this permissive factor should

preclude termination. See A.S., 906 N.W.2d at 476. After years of trauma, K.S.

was desperately in need of stability and knowledge that the rug would not be pulled

out from under him. Plus, the less-certain option of guardianship was not explored

in these termination proceedings. Termination need not be set aside based on

section 232.116(3)(a).



6   The record shows K.S. is a devoted big brother to his siblings.
                                         9


       D.     More Time for Reunification

       Antonio mentions in passing that he should have another six months to

reunite with K.S. See Iowa Code § 232.104(2)(b). The State contends Antonio

did not preserve error because he did not raise this argument in the juvenile court.

We agree Antonio did not preserve error on this argument, so we do not reach it.

       AFFIRMED.